UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT W. JOHNSON,

                                Plaintiff,
                                                                  19-CV-11202 (CM)
                    -against-
                                                              ORDER OF DISMISSAL
 PROGRESSIVE.COM, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Robert W. Johnson, of the Bronx, New York, filed this complaint pro se and in

forma pauperis (IFP). The Court dismisses this action for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141
F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                              BACKGROUND AND DISCUSSION

        Plaintiff filed this complaint against multiple insurance companies and other entities,

including Progressive, Axxcess Insurance Agencies Ltd., New York Automobile Insurance Plan,

Global Liberty Insurance Company, Arizona Premium Finance, Chevrolet, ADESA, Nationwide,

Victoria Fire & Casualty Company, Allstate, Geico, and AAA. Plaintiff seeks “$999 trillion” in

punitive damages, “$999 billion for future pain and suffering,” and “100% ownership of

corporation assets, bank accounts & equities.” The complaint contains no facts.

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, and in light of

Plaintiff’s abusive litigation history, discussed below, the Court declines to grant Plaintiff leave

to amend.

        Plaintiff has filed scores of cases around the country in connection with a 2017 car

accident in Buffalo, New York, and this complaint is consistent with his pattern of vexatious and

frivolous litigation. In Johnson v. Wolf, ECF 1:19-CV-7337, 5 (S.D.N.Y. Nov. 5, 2019), Judge

Wood, after discussing Plaintiff’s extensive litigation history, dismissed Plaintiff’s action as

frivolous, for failure to state a claim upon which relief may be granted, and for seeking monetary


                                                   2
relief against Defendants who are immune from such relief; he also ordered Plaintiff to show

cause why he should not be barred from filing any future action IFP in this Court without prior

permission). Plaintiff did not file a declaration as directed, but instead, on November 13, 2019,

Plaintiff filed a notice of appeal, and that appeal is pending. 1

        By order dated January 27, 2020, entered in Johnson v. Town of Onondaga, ECF 1:19-

CV-11128, 4 (CM) (S.D.N.Y. Jan. 27, 2020), this Court also directed Plaintiff to show cause why

a filing injunction should not be imposed. And at least one other court has already barred

Plaintiff from filing pro se complaints without prior permission. See Johnson v. Abel, No. 19-CV-

2685 (E.D. Ohio Aug. 5, 2019) (deeming Plaintiff a “vexatious” litigant and barring him from

filing new pro se actions without prior leave of court).

        The Court’s prior warnings remain in effect.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Court dismisses this action as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).




        1
        A review of the Public Access to Court Electronic Records (PACER) system reveals that
since November 5, 2019, Plaintiff has filed ten new actions in other federal district courts and,
including this case, four new actions in this Court. See Johnson v. New York State Ins. Fund, ECF
1:19-CV-11831, 2 (S.D.N.Y. filed Dec. 20. 2019); Johnson v. Progressive.com, ECF 1:19-CV-
11202, 2 (S.D.N.Y. filed Dec. 5, 2019); Johnson v. New York State Dep’t of Trans., ECF 1:19-
CV-11127, 2 (S.D.N.Y. filed Dec. 2, 2019).


                                                   3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   February 5, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
